department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep number release date uil t ep ra t a2 re dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending decision was conveyed to you by john heil of this office by telephone on date has been denied this the company is a screw machine products business the current owners bought the business from the previous ownership in the company's business has dropped precipitously since august of in date most of the company's workforce was laid off large volume orders have stopped due to foreign competition the company’s corporate tax returns forms confirm the mounting losses being suffered by the company according to the company's president rjecovery is unlikely furthermore no contributions have been made to the plan since it is obvious from the financial information provided by the company that it has experienced a substantial business hardship however the hardship does not appear to be temporary furthermore the company has not made any contributions to the plan since and the plan ran out of assets during the plan_year ending date in a telephone call with mr heil on date you indicated that a in a letter dated date you were notified of our decision to tentatively deny the funding waiver requests and offered a conference of right we received no response to this letter conference would not be necessary since you were taking steps to terminate the plan because the prospects for the company's financial recovery are dim the plan has no assets and it is contemplated that the plan will be terminated by the company the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending has been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending you should file a form_5330 as soon as possible to report and pay the taxes and this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the - if you require further assistance in this matter please contact sincerely yours l fl a donna m prestia manager employee_plans actuarial group
